Citation Nr: 0524205	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active service from February 1968 to December 
1971, with more than two years of unverified service in the 
Navy Reserves.  The appellant is the veteran's son.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The Board observes that the appellant filed a claim to reopen 
a claim of entitlement to dependency and indemnity 
compensation (DIC) under provisions of 38 U.S.C.A. § 1318, in 
November 2002.  Although this claim has not been adjudicated, 
no prejudice to the appellant has resulted.  Generally 
speaking, 38 U.S.C.A. § 1318 provides that the surviving 
spouse and children of a deceased veteran have standing to 
file a claim of entitlement to DIC benefits.  38 U.S.C.A. § 
1318 (West 2002).  However, for the purposes of this claim, 
the Board observes that 38 U.S.C.A. § 101(4)(A)(i) defines 
"child" as an unmarried person under the age of eighteen 
years.  38 U.S.C.A. § 101(4)(A)(i) (West 2002); see also 38 
C.F.R. § 3.5(e)(3) (2004).  Review of the claims file reveals 
that the appellant was born in 1972.  Consequently, the 
appellant is not under the age of eighteen years, and so he 
does not have legal standing to assert a claim of entitlement 
to DIC benefits.  Id.


FINDINGS OF FACT

1.  In a December 1989 Board decision, the claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.

2.  Additional relevant evidence received subsequent to 
December 1989, includes private medical evidence regarding 
the appellant's condition, Internet research, a newspaper 
article, and statements from the appellant.

3.  The additional evidence with regard to the appellant's 
claim to reopen the claim of entitlement to service 
connection for the cause of the veteran's death was not 
previously of record, but does not raise a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material and the claim, therefore, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the claimant by a 
letter dated in March 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the claimant 
notified them.  The claimant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for the claimed 
issue, or to provide a properly executed release so that VA 
could request the records on his behalf.  The duty to notify 
the appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the veteran's service 
department medical records are on file, as are other relevant 
federal records.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the claimant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For certain 
chronic disorders, including amyotrophic lateral sclerosis 
(ALS), service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  
Moreover, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that the fatal 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In the absence of such 
evidence, the law and regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

The veteran served on active duty from February 1968 to 
December 1971, with more than two years of unverified service 
in the Navy Reserves.  The veteran died in August 1988 from 
ALS.  In a November 1988 rating decision, the RO denied the 
claim of entitlement to service connection for the cause of 
the veteran's death, finding that there was no evidence of 
the veteran's diagnosed ALS or any other organic central 
nervous system disease in service or within the first year 
following release from active duty.  This decision was upheld 
by a December 1989 Board decision, in which the Board stated 
that there had been no shown "cause-and-effect" 
relationship between the veteran's ALS and his active 
service.  The claimant was notified of the Board's 1989 
denial of the claim; however the claimant did not appeal that 
decision.  Therefore, that decision is final.  38 U.S.C. § 
4004(b) (1988); 38 C.F.R. § 19.104 (1989); see also 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the appellant in this case filed his claim to 
reopen the issue of entitlement to service connection for the 
cause of the veteran's death in November 2002, after the 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence are applicable.  The revised regulation 
states that new and material evidence can be neither 
cumulative nor redundant of evidence already of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  In order to be new and material, 
evidence must be probative as to an element that was a 
specified basis of the prior final disallowance.  38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Again, 
the basis of the December 1989 Board denial of the veteran's 
claim was that there was no shown "cause-and-effect" 
relationship between the veteran's ALS and his active 
service.  

The additional evidence submitted since the 1989 unappealed 
Board decision includes the appellant's birth certificate, a 
September 2002 private physician's letter regarding the 
appellant's medical condition, general Internet research, a 
general newspaper article, and various statements from the 
appellant.



The Board finds that this newly associated evidence is 
neither cumulative nor redundant of evidence already of 
record at the time of the last final denial.  However, as 
this evidence is not probative as to an element that was a 
specified basis of the prior final disallowance, i.e., that 
there was no objective medical evidence linking the veteran's 
ALS to his active service, the Board finds that this newly 
associated evidence does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Consequently, the newly associated evidence does not raise a 
reasonable possibility of substantiating the claim, and is, 
therefore, not new and material.  38 C.F.R. § 3.156(a).  
Therefore, the claim to reopen a claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied, and the claim is not reopened.


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for the cause of the 
veteran's death is not reopened; the appeal is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


